UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1189


IGOR BELYAKOV,

                 Plaintiff - Appellant,

          v.

HENRY M. JACKSON FOUNDATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cv-03656-DKC)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Igor Belyakov, Appellant Pro Se.     John Michael Remy, JACKSON
LEWIS PC, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Igor Belyakov appeals the district court’s order granting

summary judgement to the defendant in Belyakov’s action alleging

age discrimination, in violation of the Age Discrimination in

Employment Act, and retaliation, in violation of Title VII of

the Civil Rights Act of 1964.           We have reviewed the record and

find   no   reversible     error.      Accordingly,        we    affirm   for   the

reasons stated by the district court.                Belyakov v. Henry M.

Jackson Found., No. 8:13-cv-03656-DKC (D. Md. Feb. 9, 2016).                     We

dispense    with    oral    argument    because      the        facts   and   legal

contentions   are   adequately      presented   in    the       materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2